United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-2010
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 York Omar Wilson

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 29, 2016
                             Filed: December 1, 2016
                                  [Unpublished]
                                  ____________

Before SHEPHERD, ARNOLD, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      York Wilson appeals the district court’s1 order revoking his supervised release
and imposing a 24-month sentence. His counsel has moved to withdraw and has filed

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
a brief under Anders v. California, 386 U.S. 738 (1967), arguing that the alleged
violation was not established by a preponderance of the evidence, and that the district
court imposed a substantively unreasonable sentence.

        We conclude the district court did not clearly err in finding that Wilson
violated his supervised release. See 18 U.S.C. § 3583(e)(3) (court may revoke
supervised release if it finds by preponderance of evidence that defendant violated
conditions of supervised release); United States v. Perkins, 526 F.3d 1107, 1109 (8th
Cir. 2008) (fact-finding as to whether violation occurred is reviewed for clear error);
United States v. Carothers, 337 F.3d 1017, 1019 (8th Cir. 2003) (credibility
determinations are exclusive domain of the sentencing judge, and are virtually
unreviewable on appeal). We also conclude the district court did not abuse its
discretion in sentencing Wilson, as it imposed the sentence after properly considering
the 18 U.S.C. § 3553(a) factors. See United States v. Miller, 557 F.3d 910, 917 (8th
Cir. 2009) (under substantive-reasonableness test, district court abuses its discretion
if it fails to consider relevant § 3553(a) factor, gives significant weight to improper
or irrelevant factor, or commits clear error of judgment in weighing factors); United
States v. Merrival, 521 F.3d 889, 890 (8th Cir. 2008) (substantive reasonableness of
revocation sentence is reviewed under deferential abuse-of-discretion standard).

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-